UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENTINVESTMENT COMPANIES Investment Company Act file number: 811-05162 Exact name of registrant as specified in charter: Delaware VIP® Trust Address of principal executive offices: 2005 Market StreetPhiladelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market StreetPhiladelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: December 31 Date of reporting period: December 31, 2009 Item 1. Reports to Stockholders Delaware VIP® Trust Delaware VIP Cash Reserve Series Annual Report December 31, 2009 Table of contents > Portfolio management review 1 > Performance summary 1 > Disclosure of Series expenses 3 > Sector allocation 4 > Statement of net assets 5 > Statement of operations 7 > Statements of changes in net assets 7 > Financial highlights 8 > Notes to financial statements 10 > Report of independent registered public accounting firm 14 > Other Series information 15 > Board of trustees/directors and officers addendum 19 On January 4, 2010, Delaware Management Holdings, Inc., and its subsidiaries (collectively known by the marketing name of Delaware Investments) were sold by a subsidiary of Lincoln National Corporation to Macquarie Group Limited, a global provider of banking, financial, advisory, investment and funds management services. Please see your Series’ prospectus and any supplements thereto for more complete information. Investments in Delaware VIP® Cash Reserve Series are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including subsidiaries or related companies, and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Series, the repayment of capital from the Series, or any particular rate of return. Unless otherwise noted, views expressed herein are current as of Dec. 31, 2009, and are subject to change. Funds are not FDIC insured and are not guaranteed. It is possible to lose the principal amount invested. Mutual fund advisory services provided by Delaware Management Company, a series of Delaware Management Business Trust, which is a registered investment advisor.
